Assault with intent to murder is the offense; penalty assessed at confinement in the penitentiary for two years.
The indictment appears regular and regularly presented. The subject of the alleged assault is Frank Bond.
The evidence heard upon the trial is not before this court. No irregularities in the proceedings have been perceived. No fault has been observed or pointed out in the charge of the court. The special charges requested by the appellant were given.
The motion for new trial presents no matter that would justify discussion in the absence of a statement of facts. The same remark is applicable to the exceptions to the court's main charge.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.